DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 8, 10-19, 21 and 45-47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hazama US 20220075429.

Regarding claim 1, Hazama US 20220075429 discloses a hinge module, comprising: 
a first shaft (11 in Fig. 1) having a first installing part (11c in Fig. 1) and a first rotating part (11e/11f in Fig. 2); 
a second shaft (21 in Fig. 1) having a second installing part (21c in Fig. 1) and a second rotating part (21e/21f in Fig. 2); 
a positioning assembly (34/37/38/39 of Fig. 1 and 2), 
wherein the first rotating part (11e/11f) is rotatabty disposed through the positioning assembly (34/37/38/39 as depicted in Fig. 1), and 
the second rotating part (21e/21f) is rotatably disposed through the positioning assembly (34/37/38/39 as depicted in Fig. 1), 
wherein the positioning assembly (34/37/38/39) has a first positioning bracket (34 in Fig. 1 and 2) and a second positioning bracket (37 in Fig. 1 and 2) that is spaced apart from the first positioning bracket (34 as depicted in Fig. 1), and 
the positioning assembly (34/37/38/39) has a third positioning bracket (38 in Fig. 1) spaced apart from the second positioning bracket (37 as depicted in Fig. 1); 
a first bracket (11a in Fig. 1) disposed on the first installing part (11c) of the first shaft (11); 
a second bracket (21a in Fig. 1) disposed on the second installing part (21c) of the second shaft (21); and 
a switching assembly (36/35 in Fig. 1) movably disposed in the positioning assembly (34/37/38/39) to be switched between a closed state (in Fig. 7a), a first unfolded state (in Fig. 7e and 7f), and a second unfolded state (in Fig. 7b and 7c), 
wherein the first shaft (11) has a first actuating part (12 in Fig. 1 and 2) disposed between the first rotating part (11e/11f) and the first installing part (11c), and 
the second shaft (21) has a second actuating part (22 in Fig. 1 and 2) disposed between the second rotating part (21e/21f) and the second installing part (21c), 
wherein the first positioning bracket (34) has two sleeve openings (34a and 34b in Fig. 2) being respectively sleeved on the first shaft (11) and the second shaft (21), and 
being respectively adjacent to the first actuating part (12) and the second actuating part (22 as depicted in Fig. 1), and 
the second positioning bracket (37) has two openings (37a and 37b in Fig. 2) respectively sleeved on the first rotating part (11e/11f) and the second rotating part (21e/21f as depicted in Fig. 1), 
wherein the first actuating part (12) has a first sliding groove (12 in Fig. 2), and the second actuating part (22) has a second sliding groove (groove around 22b in Fig. 2).

Regarding claim 8, Hazama discloses the hinge module as described in claim 1, wherein the second positioning bracket (37) has a lower blocking piece and an upper blocking piece slidably disposed respectively in the first sliding groove and the second sliding groove.

Regarding claim 10, Hazama discloses the hinge module as described in claim 1, wherein the third positioning bracket (38) has two openings (38a and 38b) respectively sleeved on the first rotating part (11e/11f) and the second rotating part (21e/21f as depicted in Fig. 1).

Regarding claim 11, Hazama discloses the hinge module as described in claim 10, further comprising a torque member (14/24 in Fig. 2) located between the second positioning bracket (37) and the third positioning bracket (38).

Regarding claim 12, Hazama discloses the hinge module as described in claim 11, wherein the torque member (14/24) has two openings (14a/24a in Fig. 2) respectively sleeved on the first rotating part (11e/11f) and the second rotating part (21e/21f).

Regarding claim 13, Hazama discloses the hinge module as described in claim 10, further comprising a torque member (15/25 in Fig 2) adjacent to the third positioning bracket (38) and a fourth positioning bracket (39 in Fig. 2), and being away from the second positioning bracket (37 as depicted in Fig. 1 and 2).

Regarding claim 14, Hazama discloses the hinge module as described in claim 13, wherein the torque member (15/25) has two openings (15a/25a in Fig. 2) respectively sleeved on the first rotating part (11e/11f) and the second rotating part (21e/21f).

Regarding claim 15, Hazama discloses the hinge module as described in claim 1, wherein the switching assembly (36/35) has a pushing lever (36e) and a sliding piece (35) abutting each other.


    PNG
    media_image1.png
    754
    987
    media_image1.png
    Greyscale

Regarding claim 16, Hazama discloses the hinge module as described in claim 15, wherein the pushing lever (36e) is adapted to slide relative to the first positioning bracket (34) and the second positioning bracket (37) along a first direction (x direction in annotated Fig. 2).

Regarding claim 17, Hazama discloses the hinge module as described in claim 16, wherein the sliding piece (35) is adapted to be driven by the pushing lever (36e) and slide relative to the first positioning bracket (34) and the second positioning bracket (37) along a second direction (-x direction in annotated Fig. 2).

Regarding claim 18, Hazama discloses the hinge module as described in claim 17, wherein an angle (180 degree) is present between the second direction (-x direction) and the first direction (x direction).

Regarding claim 19, Hazama discloses the hinge module as described in claim 16, wherein the first positioning bracket (34) has two first direction grooves (groove of the left side of 34 in Fig. 2), and the second positioning bracket (37) also has two first direction grooves (groove of the left side of 37 in Fig. 2).

Regarding claim 21, Hazama discloses the hinge module as described in claim 17, wherein the first positioning bracket (34) has a second direction groove (groove of the right side of 34 in Fig. 2), and the second positioning bracket (37) also has a second direction groove (groove of the right side of 37 in Fig. 2).


Regarding claim 45, Hazama discloses an electronic device (electronic device of Fig. 7), comprising: 
a first body (102 in Fig. 7); 
a hinge module (hinge module of Fig. 1) comprising: 
a first shaft (21 in Fig. 1) having a first installing part (21c in Fig. 1) and a first rotating part (21e/21f Fig. 2); 
a second shaft (11 in Fig. 1) having a second installing part (11c in Fig. 1) and a second rotating part (11e/11f in Fig. 2); 
a positioning assembly (34/37/38/39 of Fig. 1 and 2), 
wherein the first rotating part (21e/21f) is rotatably disposed through the positioning assembly (34/37/38/39 as depicted in Fig. 1), and 
the second rotating part (11e/11f) is rotatably disposed through the positioning assembly (34/37/38/39 as depicted in Fig. 1), 
wherein the positioning assembly (34/37/38/39) has a first positioning bracket (34 in Fig. 1 and 2) and 
a second positioning bracket (37 in Fig. 1 and 2) that is spaced apart from the first positioning bracket (34 as depicted in Fig. 1 and 2), and 
the positioning assembly (34/37/38/39) has a third positioning bracket (38 in Fig. 1 and 2) spaced apart from the second positioning bracket (37 as depicted in Fig. 1 and 2); 
a first bracket (21a in Fig. 1 and 2) disposed on the first installing part (21c) of the first shaft (21); 
a second bracket (11a in Fig. 1 and 2) disposed on the second installing part (11c) of the second shaft (11); and 
a switching assembly (36/13/23/35 in Fig. 1-3; 36 is movable between a first and second position) movably disposed in the positioning assembly (34/37/38/39) to be switched between a closed state (in Fig. 7a), a first unfolded state (in Fig. 7e and 7f), and a second unfolded state (in Fig. 7b and c), 
wherein the first shaft (21) has a first actuating part (22 in Fig. 2) disposed between the first rotating part (21e/21f) and the first installing part (21a), and 
the second shaft (11) has a second actuating part (12 in Fig. 2) disposed between the second rotating part (11e/11f) and the second installing part (11a), 
wherein the first positioning bracket (34) has two sleeve openings (34b/34a in Fig. 2) being respectively sleeved on the first shaft (21) and the second shaft (11 as depicted in Fig. 1), and being respectively adjacent to the first actuating part (22) and the second actuating part (12 as depicted in Fig. 1), and 
the second positioning bracket (37) has two openings (37b/37a in Fig. 2) respectively sleeved on the first rotating part (21e/21f) and the second rotating part (11e/11f as depicted in Fig. 1), 
wherein the first actuating part (22) has a first sliding groove (groove around 22b in Fig. 2), and the second actuating part (12) has a second sliding groove (12b in Fig. 2); and 
a second body (101 in Fig. 7) pivotally connected to the first body (102) through the hinge module (hinge of Fig. 1); 
wherein through the hinge module (hinge of Fig. 1), the first body (102) and the second body (101) are switched between a closed state (in Fig. 7a), a first unfolded state (in Fig. 7e and 7f), and a second unfolded state (in Fig. 7b and 7c); 
wherein in the first unfolded state, the second body (101) and the hinge module (hinge module of Fig. 1) rotate relative to the first body (102 as depicted in Fig. 7e and f); and 
wherein in the second unfolded state, the second body (101) rotates relative to the hinge module (hinge module of Fig. 1) and is suspended above the first body (102 as depicted in Fig. 7b and c).

Regarding claim 46, Hazama discloses a hinge module (hinge module of Fig. 1), comprising: 
a first shaft (11 in Fig. 1) having a first installing part (11c in Fig. 1); 
a second shaft (21 in Fig. 1) having a second installing part (21c in Fig. 1); 
a positioning assembly (34/37/38/39 of Fig. 1 and 2), 
wherein the positioning assembly (34/37/38/39) has a first positioning bracket (34 in Fig. 1 and 2) and a second positioning bracket (37 in Fig. 1 and 2) that is spaced apart from the first positioning bracket (34 as depicted in Fig. 1), and 
the positioning assembly (34/37/38/39) has a third positioning bracket (38 in Fig. 1 and 2) spaced apart from the second positioning bracket (37 as depicted in Fig. 1); 
a first bracket (11a in Fig. 1 and 2) disposed on the first installing part (11c) of the first shaft (11); 
a second bracket (21a in Fig. 1 and 2) disposed on the second installing part (21c) of the second shaft (21); and 
a switching assembly (36/13/23/35 in Fig. 1-3; 36 is movable between a first and second position) movably disposed in the positioning assembly (34/37/38/39) to be switched between a closed state (shown in Fig. 7a) , a first unfolded state (shown in Fig. 7b and c), and a second unfolded state (shown in Fig. 7d-g), 
wherein the first positioning bracket (34) has two sleeve openings (34a and 34b in Fig. 2) being respectively sleeved on the first shaft (11) and the second shaft (21), and being respectively adjacent to a first actuating part (12 in Fig. 2) of the first shaft (11) and a second actuating part (22 in Fig. 2) of the second shaft (21), and 
the second positioning bracket (37) has two openings (37a and 37b in Fig. 2) respectively sleeved on a first rotating part (11e/11f in Fig. 2) of the first shaft (11) and a second rotating part (21e/21f in Fig. 2) of the second shaft (21).

Regarding claim 47, Hazama discloses an electronic device, comprising: 
a first body (102 in Fig. 7); 
a hinge module (hinge module of Fig. 1) comprising: 
a positioning assembly (34/37/38/39 of Fig. 1 and 2), 
wherein the positioning assembly (34/37/38/39) has a first positioning bracket (34 in Fig. 2) and a second positioning bracket (37 in Fig. 2) that is spaced apart from the first positioning bracket (34 as depicted in Fig. 1), and 
the positioning assembly (34/37/38/39) has a third positioning bracket (38 in Fig. 2) spaced apart from the second positioning bracket (37 as depicted in Fig. 1), 
wherein, the first positioning bracket (34) has two sleeve openings (34b and 34a in Fig. 2) being respectively sleeved on a first shaft (21 in Fig. 1) and a second shaft (11 in Fig. 1), and being respectively adjacent to a first actuating part (22 in Fig. 2) of the first shaft (21) and a second actuating part (12 in Fig. 2) of the second shaft (11), and 
the second positioning bracket (37) has two openings (37b and 37a in Fig. 2) respectively sleeved on a first rotating part (21e/21f in Fig. 2) of the first shaft (21) and a second rotating part (11e/11f in Fig. 2) of the second shaft (11 as depicted in Fig. 1); 
a second body (101 in Fig. 7) pivotally connected to the first body (102) through the hinge module (hinge module of Fig. 1 as depicted in Fig. 7); 
wherein through the hinge module (hinge module of Fig. 1), the first body (102) and the second body (101) are switched between a closed state (in Fig. 7a), a first unfolded state (shown in Fig. 7b and c), and a second unfolded state (shown in Fig. 7d-g); 
wherein in the first unfolded state (shown in Fig. 7b and c), the second body (101) and the hinge module (hinge module of Fig. 1) rotate relative to the first body (102); and 
wherein in the second unfolded state (shown in Fig. 7d-g), the second body (102) rotates relative to the hinge module (hinge module of Fig. 1) and is suspended above the first body (101).

Allowable Subject Matter
Claims 20 and 22-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 15, 16 and 19, a combination of limitations that “wherein the pushing lever has a plurality of pillars slidably disposed in the first direction grooves of the first positioning bracket and the first direction grooves of the second positioning bracket”.  


	Regarding claim 22, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 15, 16, 17 and 21, a combination of limitations that “wherein the sliding piece has a plurality of pillars slidably disposed in the second direction groove of the first positioning bracket and the second direction groove of the second positioning bracket”.  

	Regarding claim 23, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 15, 16 and 17, a combination of limitations that “wherein the pushing lever has an active inclined surface; and the sliding piece has a passive inclined surface in contact with the active inclined surface”.  
	Claims 24-44 depending from claim 23 would therefore also be allowed.
None of the reference art of record discloses or renders obvious such a combination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 07/06/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                                        

/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841